Citation Nr: 0840730	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-10 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a service 
connected lumbar scoliosis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from August 1951 to 
August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In March 2008 correspondence the veteran raised a claim for 
service connection for erectile dysfunction secondary to his 
service connected back condition. This claim has not been 
adjudicated, and it is REFERRED to the RO for appropriate 
action.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence shows that the veteran has scoliosis of 
the lumbar spine. 


CONCLUSION OF LAW

The veteran's service connected back disability approximates 
the criteria for a 20 percent rating. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.71(a) Diagnostic Codes 
5235 to 5243 (2008). 








REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in August 2005 
and May 2008. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

The veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until the May 2008 letter. Although this notification 
obligation was not met before initial RO decision in August 
2006, the Board finds this timing error non-prejudicial since 
the veteran was afforded an opportunity to respond in light 
of this notice before issuance of the August 2008 
Supplemental Statement of the Case (SSOC). See Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. 

The letter sent to the veteran in May 2008 met the 
requirements of Vazquez-Flores. The veteran was afforded an 
opportunity to respond in light of this notice before 
subsequent adjudication in the September 2008 Supplemental 
Statement of the Case. Thus, the Board finds that the timing 
error of not receiving notice in light of  Vazquez-Flores 
before the initial RO decision non-prejudicial. Sanders, 
supra; Simmons, supra. Therefore, the presumption of 
prejudice is rebutted and no further development is required 
regarding the duty to notify. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, private medical records and VA treatment 
records are associated with the claims file. Additionally, 
the veteran was afforded a VA examination for his disability. 

The veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained, and the case is ready for appellate review.





Analysis

The veteran contends his service connection back disability 
warrants a rating in excess of 10 percent. The Board finds 
that the medical evidence shows his back disability 
approximating the criteria for a 20 percent rating and such 
rating will be granted. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The General Rating Formula for Diseases and Injuries of the 
Spine (general rating formula) provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. 38 C.F.R. 
§ 4.71a. It applies to Codes 5235 to 5243 unless the 
disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned, in pertinent part, as 
follows:

10 percent--forward flexion of the thoracolumbar spine, 
greater than 60 degrees, but no greater than 85 degrees; 
or a combined range of motion of the thoracolumbar spine 
greater than 120 degrees, but not greater than 235 
degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or vertebral body fracture with loss of 
50 percent or more of the height.

20 percent-forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphyosis;

40 percent-forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

50 percent - unfavorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any 
associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for 
each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2). Provided that 
the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of 
a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (Italics added).

The veteran is currently in receipt of a 10 percent rating 
under Diagnostic Code 5243. 



Private medical records from 2000 to 2004 reflect that the 
veteran received treatment for his lumbar and cervical spine. 
The veteran underwent a June 2006 VA examination. During the 
examination, he reported that he had moderate pain in his 
lumbar spine and used a cane while walking. Upon physical 
examination, the examiner found the veteran's posture to 
reflect severe scoliosis and that the veteran had an antalgic 
gait. The range of motion of his lumbar spine measured 80 
degrees flexion and 20 degrees extension. In his medical 
opinion, the examiner diagnosed lumbar scoliosis and remarked 
that it was mostly likely permanently aggravated by active 
service. Lastly, private medical records, dated August 2007, 
are associated with the record. These records show that the 
veteran has severe scoliosis. Also diagnosed but not linked 
to scoliosis are various assessments of degenerative disc 
disease.

Firstly, service connection is not in effect for degenerative 
disc disease. Instead, the medical evidence shows that the 
veteran's service-connected scoliosis disability approximates 
the criteria for a 20 percent rating under the general rating 
formula. 

The criteria for a 20 percent rating under the general rating 
formula includes abnormal spine contour as a result of 
scoliosis. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 
The criteria for ratings in excess of 20 percent contemplate 
a severe limitation of motion or anklyosis of the spine. Id. 
The medical records do not show that the veteran has a 
limitation of motion in his lumbar spine or anklyosis to 
warrant a rating in excess of 20 percent, either the general 
rating criteria or by reference to 38 C.F.R. § 4.71a, Plate 
I. Id. 

The Board will grant a rating of 20 percent for the veteran's 
service connected back disability based on medical evidence 
reflecting severe scoliosis of the lumbar spine.   

	(CONTINUED ON NEXT PAGE)




ORDER

A rating of 20 percent is granted for the service-connected 
back disability. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


